DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0150124 to Nogami et al. (hereinafter Nogami) in view of US Pub. 2019/0296877 to Zhang et al. (hereinafter Zhang).

In regard amended claim 11, Nogami teaches or discloses a method performed by a terminal in a mobile communication system (see Fig. 1), the method comprising:
receiving, from a base station, a message including first configuration information for a control resource set (CORESET) (see Fig. 1, paragraph [0033], acquiring a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET)) and second configuration information for a rate match pattern associated with a physical downlink shared channel (PDSCH) (see paragraph [0034], acquiring third RRC configuration including third information for indicating a resource set for physical downlink shared channel (PDSCH) rate matching);
detecting a physical downlink control channel (PDCCH) in the CORESET identified based on the first configuration information, the PDCCH scheduling the PDSCH (see paragraph [0034], monitoring a physical downlink control channel (PDCCH) and receiving the PDSCH, upon a detection of the PDCCH. The one or more search space sets are associated with the CORESET. The third information indicates an identity of the CORESET. The resource set is determined by at least a frequency domain resource allocation of the CORESET, a time domain duration of the CORESET, and monitoring periods and offsets of the one or more search space sets);
identifying resource elements (REs) associated with the PDSCH, and a part of the REs being in the CORESET (see paragraphs [0091], [0141], [0174], and [0175], the group-common PDCCH, the UE-specific PDCCH and the PDSCH may be mapped to different RE sets so that they do not collide with one another. For PDSCH, modulated complex-valued symbols may be mapped in REs which meet all of the following criteria: they are in the resource blocks assigned for transmission; they are declared as available for PDSCH according to rate matching resource set configuration and/or indication. The UE 102 may have to determine the DSCH RE mapping according to the union of provided rate-matching configurations. To decode PDSCH a UE 102 rate-matches around the REs corresponding to detected PDCCH that scheduled the PDSCH); and 
receiving, from the base station, at least one phase-tracking reference signal (PT-RS) for the PDSCH (see paragraph [0174], they are declared as available for PDSCH according to rate matching resource set configuration and/or indication; they are not used for CSI-RS; they are not used for Phase Tracking RS (PT-RS)).
Nogami may not explicitly teach or disclose receiving, from the base station, at least one phase-tracking reference signal (PT-RS) for the PDSCH, wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information.
However, Zhang teaches or discloses receiving, from the base station, at least one phase-tracking reference signal (PT-RS) for the PDSCH (see paragraphs [0029], [0138], and [0157], decode the PT-RS received from the gNB in the BWP, with the PT-RS starting at a first data symbol after a demodulation reference symbol (DM-RS) in a physical downlink shared channel (PDSCH) allocation; or decode the symbols in the PDSCH, wherein the PT-RS received from the gNB in the PDSCH is not included in a resource element that is used for a physical downlink control channel (PDCCH), a channel state information reference signal (CSI-RS), or a synchronization signal (SS) block), wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information (see paragraphs [0029], [0039], [0042], [0075], [0138], and [0157], an example for phase tracking reference signal (PT-RS) mapping. A PT-RS can be included in one or more reference elements (REs) in each symbol of a slot of the PDSCH/PUSCH that does not include a DMRS. In addition to the DMRS, there can be an offset of symbols at the beginning of an allocation that do not include the PT-RS. The DCI signals a DL data starting symbol equal to or less than a control resource set (CORESET) duration in the time domain, the DL data channel can either be rate matched around the control resource set for DL control channel or around the resources actually used for transmission of the DL control channel).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify new signaling, procedures, UE and base stations of Nogami by including receiving, from the base station, at least one phase-tracking reference signal (PT-RS) for the PDSCH, wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information suggested by Zhang. This modification would provide to compensate the phase offset resulting from phase noise and frequency offset, a phase tracking reference signal read on paragraph [0028].

In regard amended claim 19, Nogami teaches or discloses a terminal in a mobile communication system, the terminal comprising: 
a transceiver (see Fig. 1, element 118); and 
a controller (see Fig. 1, element 124) configured to: 
receive, from a base station via the transceiver, a message including first configuration information for a control resource set (CORESET) (see Fig. 1, paragraph [0033], acquiring a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET)) and second configuration information for a rate match pattern associated with a physical downlink shared channel (PDSCH) (see paragraph [0034], acquiring third RRC configuration including third information for indicating a resource set for physical downlink shared channel (PDSCH) rate matching),
	detect a physical downlink control channel (PDCCH) in the CORESET identified based on the first configuration information, the PDCCH scheduling the PDSCH (see paragraph [0034], monitoring a physical downlink control channel (PDCCH) and receiving the PDSCH, upon a detection of the PDCCH. The one or more search space sets are associated with the CORESET. The third information indicates an identity of the CORESET. The resource set is determined by at least a frequency domain resource allocation of the CORESET, a time domain duration of the CORESET, and monitoring periods and offsets of the one or more search space sets),
identify resource elements (REs) associated with the PDSCH and a part of the REs being in the CORESET (see paragraphs [0091], [0141], [0174], and [0175], the group-common PDCCH, the UE-specific PDCCH and the PDSCH may be mapped to different RE sets so that they do not collide with one another. For PDSCH, modulated complex-valued symbols may be mapped in REs which meet all of the following criteria: they are in the resource blocks assigned for transmission; they are declared as available for PDSCH according to rate matching resource set configuration and/or indication. The UE 102 may have to determine the DSCH RE mapping according to the union of provided rate-matching configurations. To decode PDSCH a UE 102 rate-matches around the REs corresponding to detected PDCCH that scheduled the PDSCH), and 
receive, from the base station via the transceiver, at least one phase-tracking reference signal (PT-RS) for the PDSCH (see paragraph [0174], they are declared as available for PDSCH according to rate matching resource set configuration and/or indication; they are not used for CSI-RS; they are not used for Phase Tracking RS (PT-RS)).
Nogami may not explicitly teach or disclose receive, from the base station via the transceiver, at least one phase-tracking reference signal (PT-RS) for the PDSCH, wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information.
However, Zhang teaches or discloses receive, from the base station via the transceiver, at least one phase-tracking reference signal (PT-RS) for the PDSCH (see paragraphs [0029], [0138], and [0157], decode the PT-RS received from the gNB in the BWP, with the PT-RS starting at a first data symbol after a demodulation reference symbol (DM-RS) in a physical downlink shared channel (PDSCH) allocation; or decode the symbols in the PDSCH, wherein the PT-RS received from the gNB in the PDSCH is not included in a resource element that is used for a physical downlink control channel (PDCCH), a channel state information reference signal (CSI-RS), or a synchronization signal (SS) block), wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information (see paragraphs [0029], [0039], [0042], [0075], [0138], and [0157], an example for phase tracking reference signal (PT-RS) mapping. A PT-RS can be included in one or more reference elements (REs) in each symbol of a slot of the PDSCH/PUSCH that does not include a DMRS. In addition to the DMRS, there can be an offset of symbols at the beginning of an allocation that do not include the PT-RS. The DCI signals a DL data starting symbol equal to or less than a control resource set (CORESET) duration in the time domain, the DL data channel can either be rate matched around the control resource set for DL control channel or around the resources actually used for transmission of the DL control channel).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify new signaling, procedures, UE and base stations of Nogami by including receive, from the base station via the transceiver, at least one phase-tracking reference signal (PT-RS) for the PDSCH, wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information suggested by Zhang. This modification would provide to compensate the phase offset resulting from phase noise and frequency offset, a phase tracking reference signal read on paragraph [0028].

In regard amended claims 20 and 12, Nogami teaches or discloses the terminal of claim 19, wherein the first configuration information includes information on frequency domain resources and time domain resources associated with the CORESET (see abstract, paragraphs [0032], [0034], and [0191], a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET)).

In regard amended claims 21 and 13, Nogami teaches or discloses the terminal of claim 19, wherein the at least one PT-RS is mapped to REs which are not used for the detected PDCCH (see paragraph [0174], PDSCH and/or PUSCH RE mapping may be affected by higher layer signaling and/or layer-1 signaling such as a PDCCH with a DCI format 1 and 2. For PDSCH, modulated complex-valued symbols may be mapped in REs which meet all of the following criteria: they are in the resource blocks assigned for transmission; they are declared as available for PDSCH according to rate matching resource set configuration and/or indication; they are not used for CSI-RS; they are not used for Phase Tracking RS (PT-RS); they are not reserved for SS/PBCH; they are not declared as ‘reserved’).

In regard amended claims 22 and 14, Nogami teaches or discloses the terminal of claim 19, wherein the part of the REs being in the CORESET is declared as not available for the PDSCH, based on the rate match pattern according to the second configuration information (see paragraphs [0175], [0177], and [0181], here, “on” may mean that a resource set is unavailable for PDSCH transmission and the PDSCH is rate matched around the resource set. Meanwhile, “off” may mean that a resource set is available for PDSCH transmission and the PDSCH is not rate matched around but mapped on the resource set. Or, vice versa. If the UE-specific parameter rate-match-CORESET includes CORESET-ID of a given CORESET and if UE is configured with monitoring PDCCH with a DCI format where the bit field for indicating PDSCH rate matching resource is present, the UE 102 may perform PDSCH rate matching around the resources indicated by the time-frequency resource configurations of the CORESET only if the bit field indicates the CORESET as unavailable resources for PDSCH).

In regard amended claim 15, Nogami teaches or discloses a method performed by a base station in a mobile communication system (see Fig. 1), the method comprising:
transmitting, to a terminal, a configuration message for a including first configuration information for a control resource set (CORESET) (see Fig. 1, paragraphs [0033], [0035], and [0192], the base station includes a higher layer processor configured to send a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET), and second configuration information for a rate match pattern associated with a physical downlink shared channel (PDSCH) (see Fig. 1, paragraphs [0033], [0035], and [0192], to send second RRC configuration including second information for indicating one or more search space sets, and to send third RRC configuration including third information for indicating a resource set for physical downlink shared channel (PDSCH) rate matching);
transmitting, to the terminal, a physical downlink control channel (PDCCH) in the CORESET identified based on the first configuration information, the PDCCH scheduling the PDSCH (see Fig. 1, paragraphs [0033], [0035], and [0192], the base station also includes physical downlink control channel (PDCCH) transmitting circuitry configured to transmit a PDCCH. The base station also includes PDSCH transmitting circuitry configured to transmit the PDSCH, upon a transmission of the PDCCH. The one or more search space sets are associated with the CORESET);
identifying resource elements (REs) associated with the PDSCH and a part of the REs being in the CORESET (see Fig. 1, paragraphs [0091], [0141], [0174], and [0175], the group-common PDCCH, the UE-specific PDCCH and the PDSCH may be mapped to different RE sets so that they do not collide with one another. For PDSCH, modulated complex-valued symbols may be mapped in REs which meet all of the following criteria: they are in the resource blocks assigned for transmission; they are declared as available for PDSCH according to rate matching resource set configuration and/or indication. The UE 102 may have to determine the DSCH RE mapping according to the union of provided rate-matching configurations. To decode PDSCH a UE 102 rate-matches around the REs corresponding to detected PDCCH that scheduled the PDSCH); and 
transmitting, to the terminal, at least one phase-tracking reference signal (PT- RS) for the PDSCH (see Fig. 1, paragraph [0174], they are declared as available for PDSCH according to rate matching resource set configuration and/or indication; they are not used for CSI-RS; they are not used for Phase Tracking RS (PT-RS)).
Nogami may not explicitly teach or disclose transmitting, to the terminal, at least one phase-tracking reference signal (PT- RS) for the PDSCH, wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information.
However, Zhang teaches or discloses transmitting, to the terminal, at least one phase-tracking reference signal (PT- RS) for the PDSCH (see paragraphs [0129], and [0152],  the apparatus of a gNB, wherein the one or more processors are further configured to: encode the PT-RS for transmission to the UE in the BWP, with the PT-RS starting at a first data symbol that is not used by a demodulation reference symbol (DM-RS) in a physical downlink shared channel (PDSCH) allocation; or to encode the PT-RS for transmission to the UE at a resource element that is not used by a physical downlink control channel (PDCCH), a channel state information reference signal (CSI-RS), or a synchronization signal (SS) block), wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information (see paragraphs [0029], [0039], [0042], [0075], [0138], and [0157], an example for phase tracking reference signal (PT-RS) mapping. A PT-RS can be included in one or more reference elements (REs) in each symbol of a slot of the PDSCH/PUSCH that does not include a DMRS. In addition to the DMRS, there can be an offset of symbols at the beginning of an allocation that do not include the PT-RS. The DCI signals a DL data starting symbol equal to or less than a control resource set (CORESET) duration in the time domain, the DL data channel can either be rate matched around the control resource set for DL control channel or around the resources actually used for transmission of the DL control channel).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify new signaling, procedures, UE and base stations of Nogami by including transmitting, to the terminal, at least one phase-tracking reference signal (PT- RS) for the PDSCH, wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information suggested by Zhang. This modification would provide to compensate the phase offset resulting from phase noise and frequency offset, a phase tracking reference signal read on paragraph [0028].

In regard amended claims 16 and 24, Nogami teaches or discloses the method of claim 15, wherein the first configuration information includes information on frequency domain resources and time domain resources associated with the CORESET (see abstract, paragraphs [0032], [0034], and [0191], a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET)).

In regard amended claims 17 and 25, Nogami teaches or discloses the method of claim 15, wherein the at least one PT-RS is mapped to REs which are not used for the PDCCH (see paragraph [0174], PDSCH and/or PUSCH RE mapping may be affected by higher layer signaling and/or layer-1 signaling such as a PDCCH with a DCI format 1 and 2. For PDSCH, modulated complex-valued symbols may be mapped in REs which meet all of the following criteria: they are in the resource blocks assigned for transmission; they are declared as available for PDSCH according to rate matching resource set configuration and/or indication; they are not used for CSI-RS; they are not used for Phase Tracking RS (PT-RS); they are not reserved for SS/PBCH; they are not declared as ‘reserved’).

In regard amended claims 18 and 26, Nogami teaches or discloses the method of claim 15, wherein the part of the REs being in the CORESET is not available for the PDSCH, based on the rate match pattern according to the second configuration information (see paragraphs [0175], [0177], and [0181], here, “on” may mean that a resource set is unavailable for PDSCH transmission and the PDSCH is rate matched around the resource set. Meanwhile, “off” may mean that a resource set is available for PDSCH transmission and the PDSCH is not rate matched around but mapped on the resource set. Or, vice versa. If the UE-specific parameter rate-match-CORESET includes CORESET-ID of a given CORESET and if UE is configured with monitoring PDCCH with a DCI format where the bit field for indicating PDSCH rate matching resource is present, the UE 102 may perform PDSCH rate matching around the resources indicated by the time-frequency resource configurations of the CORESET only if the bit field indicates the CORESET as unavailable resources for PDSCH).

In regard amended claim 23, Nogami teaches or discloses a base station in a mobile communication system, the base station (see Fig. 1) comprising:
a transceiver (see Fig. 1, element 176); and 
a controller configured to (see Fig. 1, element 182):
transmit, to a terminal via the transceiver, a message including first configuration information for a control resource set (CORESET) (see Fig. 1, paragraphs [0033], [0035], and [0192], the base station includes a higher layer processor configured to send a first radio resource control (RRC) configuration including first information for indicating a control resource set (CORESET) and second configuration information for a rate match pattern associated with a physical downlink shared channel (PDSCH) (see Fig. 1, paragraphs [0033], [0035], and [0192], to send second RRC configuration including second information for indicating one or more search space sets, and to send third RRC configuration including third information for indicating a resource set for physical downlink shared channel (PDSCH) rate matching),
transmit, to the terminal via the transceiver, a physical downlink control channel (PDCCH) in the CORESET identified based on the first configuration information, the PDCCH scheduling the PDSCH (see Fig. 1, paragraphs [0033], [0035], and [0192], the base station also includes physical downlink control channel (PDCCH) transmitting circuitry configured to transmit a PDCCH. The base station also includes PDSCH transmitting circuitry configured to transmit the PDSCH, upon a transmission of the PDCCH. The one or more search space sets are associated with the CORESET),
identify resource elements (REs) associated with the PDSCH, and a part of the REs being in the CORESET (see Fig. 1, paragraphs [0091], [0141], [0174], and [0175], the group-common PDCCH, the UE-specific PDCCH and the PDSCH may be mapped to different RE sets so that they do not collide with one another. For PDSCH, modulated complex-valued symbols may be mapped in REs which meet all of the following criteria: they are in the resource blocks assigned for transmission; they are declared as available for PDSCH according to rate matching resource set configuration and/or indication. The UE 102 may have to determine the DSCH RE mapping according to the union of provided rate-matching configurations. To decode PDSCH a UE 102 rate-matches around the REs corresponding to detected PDCCH that scheduled the PDSCH), and 
transmit, to the terminal via the transceiver, at least one phase-tracking reference signal (PT-RS) for the PDSCH (see Fig. 1, paragraph [0174], they are declared as available for PDSCH according to rate matching resource set configuration and/or indication; they are not used for CSI-RS; they are not used for Phase Tracking RS (PT-RS)).
Nogami may not explicitly teach or disclose at least one phase-tracking reference signal (PT-RS) for the PDSCH, wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information.
However, Zhang teaches or discloses at least one phase-tracking reference signal (PT-RS) for the PDSCH (see paragraphs [0129], and [0152],  the apparatus of a gNB, wherein the one or more processors are further configured to: encode the PT-RS for transmission to the UE in the BWP, with the PT-RS starting at a first data symbol that is not used by a demodulation reference symbol (DM-RS) in a physical downlink shared channel (PDSCH) allocation; or to encode the PT-RS for transmission to the UE at a resource element that is not used by a physical downlink control channel (PDCCH), a channel state information reference signal (CSI-RS), or a synchronization signal (SS) block), 
wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information (see paragraphs [0029], [0039], [0042], [0075], [0138], and [0157], an example for phase tracking reference signal (PT-RS) mapping, a PT-RS can be included in one or more reference elements (REs) in each symbol of a slot of the PDSCH/PUSCH that does not include a DMRS. In addition to the DMRS, there can be an offset of symbols at the beginning of an allocation that do not include the PT-RS. The DCI signals a DL data starting symbol equal to or less than a control resource set (CORESET) duration in the time domain, the DL data channel can either be rate matched around the control resource set for DL control channel or around the resources actually used for transmission of the DL control channel).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify new signaling, procedures, UE and base stations of Nogami by including at least one phase-tracking reference signal (PT-RS) for the PDSCH, wherein whether the at least one PT-RS is mapped to the part of the REs being in the CORESET is based on the rate match pattern according to the second configuration information suggested by Zhang. This modification would provide to compensate the phase offset resulting from phase noise and frequency offset, a phase tracking reference signal read on paragraph [0028].

Response to Arguments
Applicant's arguments filed on 02/22/2022 have been fully considered but they are not persuasive as following:	As to amended claim 11, the applicant argues the references Sheng and Bail fail to disclose the features of claim 11 as amended. The examiner agrees with the applicant the combination of references fails to disclose such features. However, the new discover references Nogami and Zhang teach these features. Please see the rejections above. This discussion is also applied to the claims 15, 19, and 23. Since these claims have similar features to amended claim 11.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 05/10/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476